            Case 2:20-cv-03529-JMY Document 15 Filed 12/01/20 Page 1 of 2




                    IN TRHE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  MICHAEL MELVIN et al.

                         Plaintiffs,

                  v.                                     Civil Action No. 2:20-cv-3529

  HONORABLE JAMES F. KENNEY, et al.


                         Defendants.


SUPPLEMENT PLAINTIFFS' MOTION TO SET ASIDE ORDER OF NOVEMBER 25,
2020 AND FOR EXTENSION OF TIME TO RESPOND TO DEFENDANTS' MOTIONS
          TO DISMISS UNTIL AND INCLUDING DECEMBER 9, 2020

       Plaintiffs and their counsel hereby supplement their motion presented to this honorable

court on November 27, 2020, to set aside the order issued on November 25, 2020 on the grounds

that oppositions to Defendants motions to dismiss were not timely filed. See Fed. R. Civ. P

41(a)(2).

       The undersigned contacted Brian Matthew Rhodes, Esquire, counsel for defendants

Kenney, Krasner, Outlaw and Ross, via telephonic message and email on this date to discuss the

within motion and to determine said defendants’ position regarding opposition to the motion.

Defendants’ counsel responded to the email inquiry such that he would be in a hearing until

3:00pm, afterwhich we would be able to confer. A further supplement will be filed at such time as

such conference takes place later today.

       WHEREFORE in the interests of justice Plaintiffs and their counsel respectfully renew

their request that the order be vacated and that they be according 14 days or until and including

December 9, 2020 to respond to the motion to dismiss, in order that this cause can be ruled upon




                                               1
         Case 2:20-cv-03529-JMY Document 15 Filed 12/01/20 Page 2 of 2




on the merits.



Dated: December 1, 2020                            Respectfully submitted,

                                                    /s/ Andrew Teitelman
                                                   ANDREW TEITELMAN
                                                   380 RED LION ROAD SUITE 214
                                                   HUNTINGDON VALLEY, PA 19006
                                                   267-255-6864
                                                   Email: ateitelman@teitelaw.com

                                                   Counsel for Plaintiffs


                                                   LARRY KLAYMAN
                                                   7050 W. PALMETTO PARK RD
                                                   BOCA RATON, FL, 33433
                                                   561-558-5336
                                                   Email: leklayman@gmail.com

                                                   Of Counsel


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 1st day of December, 2020, a true copy of the

foregoing was filed via ECF and served to all counsel of record though the Court’s ECF system.


                                                                  /s/ Andrew Teitelman




                                               2
